TYSON, J.
— There is no recital in the record that it contains all the evidence introduced upon the trial of the case. We will, therefore, presume that every fact was proven necessary to support the correctness of the rulings of the court. — Hurd v. State, 116 Ala. 440; Town of Brewton v. Glass, 116 Ala. 629. This presumption indulged, we must hold that the statement made by the defendant to the officers who arrested him that “Paralee Elder was his niece”-was admitted in evidence after proof that it was voluntarily made. — Price v. State, 117 Ala. 113.
Jim Elder being dead and it being shown that Rachel Elder, the mother of Paralee was a member of his family, his statements that he was Rachel’s father were competent evidence to prove that fact. This was pointedly decided by this court when this case was here on former appeal. — Elder v. State, 26 So. Rep. 213. The point of objection now is, that the witnesses who testify to the statements of Jim Elder are not and were never members. of his family. This is clearly a misconception of the principle. The statement, admissible to prove pedigree, must be made by a deceased relative or member of the family. If made by such deceased relative or member of the family to any person, such person Avithout reference to his relationship or connection with the family is a competent witness to prove the statement.
Affirmed,